NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
                                                 This opinion was flied for record


                IN OLIIIICI OI'PICI
                                                                       at   R00 OJ~    onJ     0!'\ 121?JJil
     lll'llliME coum 81lllll Oil WIIWI...
      ...    DATE        JAN 1 2 2017
                                      iii ...IIJOftftllllll
                                                                       cS{g?r-- c:;194 Wn. App.
              129, 376 P.3d 458 (2016). We grant review and reverse to the extent the Court of
             Appeals declined to disqualify the sentencing judge. In 2007, 16-year-old Solis-Diaz
             was tried as an adult in connection with a drive-by shooting in Centralia and was
              convicted of six counts of first degree assault, each with a firearm enhancement; one
              count of drive-by shooting; and one count of second degree unlawful possession of a
              firearm. Judge Nelson Hunt imposed a standard range sentence of 1,111 months, or
              92.6 years, of imprisonment. After his judgment and sentence was affirmed on direct
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 93279-4                                                                      PAGE2



        appeal, Solis-Diaz filed a personal restraint petition challenging his sentence. The
        Court of Appeals ordered resentencing on the basis that trial counsel was ineffective
        in failing to obtain a sentencing report and properly inform the trial court that Solis-
        Diaz's case had been automatically declined to adult court as a result of his age and
        the natnre of the charges. See RCW 13.04.030(1)(e)(v)(A) (offenders 16 or 17 years
        old automatically tried in adult court for serious violent offenses).
                   At resentencing, again before Judge Htmt, the State noted recent changes in
        the law that allowed the judge to consider an offender's youth in deciding whether to
        impose an exceptional downward sentence, and it asked Judge Hunt to conduct an
                                 .
        individualized determination of the propriety of an exceptional downward sentence
        for Solis-Diaz. But ultimately the State urged the judge to impose the same standard
        range sentence of 1,111 months. Solis-Diaz requested an exceptional downward
        sentence of 180 months (15 years).
                   Judge Hunt again imposed a prison sentence of 1,111 months. In doing so,
        he commented on the Court of Appeals' holding that defense counsel had been
        ineffective in connection with the original sentencing. He found it insulting for the
        court to postulate that he would be "so ignorant, lazy, or stupid as to not know or
        inquire" why a teenage offender was in adult court, and that it was particularly
        insulting that the court presupposed that he did not "review the file or was so behind
        in the law not to know ... about the automatic adult jurisdiction" in Washington, and
        was even "ludicrous" given the judge's years practicing as a prosecutor and defense
        attorney and his work on juvenile justice issues. Verbatim Report of Proceedings at
        34-35. Judge Htmt defended Solis-Diaz's attorney, opining that the attorney had not
        been ineffective in failing to obtain a presentence report. And he defended counsel's
        failure to call Solis-Diaz's friends and family to testify at sentencing, believing that
        "that sort of testimony is totally ineffective" and "not a sufficient basis on which to
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 93279-4                                                                     PAGE3



        fashion a mitigated sentence in any event." Id. at 36. Judge Hunt opined that the
        sentence he had previously imposed was "precisely what the Legislature intended" in
        the circumstances of this case and the only result that could withstand legal analysis
        when considering that there were no substantial and compelling reasons to deviate
        from the standard range.Id. at 37.
                  Further, after reviewing the history of criminal sentencing in Washington
        and the circumstances leading to the automatic adult jurisdiction statute, Judge Hunt
        commented that the legislature clearly intended severe sentencing for older teens who
        commit serious violent crimes, especially when multiple crimes are committed with a
        firearm, as occurred here. He said that he had reviewed the psychologist's report, and
        that he had been aware at the original sentencing that he could impose an exceptional
        downward sentence if there were substantial and compelling reasons for doing so. But
        he expressed his belief that the 1, 111-month sentence served penological and
        legislative goals and deterred others from committing a similar crime. To bolster this
        point, he observed that there had been many gang-related crimes involving use of
        firearms in the area, but that "from the day [Solis-Diaz's] sentence was pronounced,
        there have been no similar crimes in Centralia" and that gang-related violence with
        firearms had been "virtually eliminated," suggesting the sentence he originally
        imposed had had deterrent effect. Id. at 43-44. Judge Hunt expressed his view that
        Solis-Diaz's assaults were not the result of youthful, impetuous recklessness, but
        rather the evidence showed they were done with premeditation and intent to inflict
        great bodily harm. The judge concluded that he had no legal authority to impose an
        exceptional downward sentence to mitigate the effect of the multiple offense policy or
        on the basis of Solis-Diaz's age. He emphasized that had defense counsel provided the
        additional information that the Court of Appeals identified in its opinion, he would not
        have imposed a mitigated sentence, noting that he was already aware of that
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 93279-4                                                                       PAGE4



        information and "imposed the sentence I did being fully informed of the legal
        consequences." Id. at 53.
                  Solis-Diaz appealed, and the Court of Appeals again vacated the sentence
        and remanded for resentencing, holding that Judge Hunt erred in not considering an
        exceptional sentence below the standard range on the basis of Solis-Diaz's youth and
        to mitigate the consecutive sentences required under the multiple offense policy.
        Solis-Diaz, 194 Wn. App. at 132. It directed the trial court on resentencing to conduct
        a meaningful, individualized inquiry into whether either factor should mitigate Solis-
        Diaz's sentence in light of recent case law. Id.; see State v. O'Dell, 183 Wn.2d 680,
        358 P.3d 359 (2015) (youth as factor); State v. Graham, 181 Wn.2d 878, 337 P.3d 319
        (2014) (multiple offense policy as factor). But the court declined Solis-Diaz's request
        to disqualify Judge Hunt from presiding over resentencing, noting that he could move
        to disqualify the judge on remand. Solis-Diaz, 194 Wn. App. at 132.
                   Solis-Diaz seeks this court's review, disputing the refusal of the Court of
        Appeals to disqualify Judge Htmt. Under the state and federal constitutions, a criminal
        defendant has the right to be tried and sentenced by an impartial court. U.S. CONST.
        amends. VI, XIV; WASI-L CONST. art. I, § 22. Pursuant to the appearance of fairness
        doctrine, a judicial proceeding is valid if a reasonably prudent, disinterested observer
        would conclude that the parties received a fair, impartial, and neutral hearing. State v.
        Gamble, 168 Wn.2d 161, 187, 225 P.3d 973 (2010). The law requires more than an
        impartial judge; it requires that the judge also appear to be impartial. Id. The party
        asserting a violation of the appearance of fairness must show a judge's actual or
        potential bias. Id. at 187-88. The test for determining whether the judge's impartiality
        might reasonably be questioned is an objective test that assumes a reasonable observer
        knows and understands all the relevant facts. Sherman v. State, 128 Wn.2d 164, 206,
        905 P.2d 355 (1995).
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 93279-4                                                                      PAGES



                  Generally, a party seeking a new judge files a motion for recusal in the trial
        court, which allows the challenged judge to evaluate the grounds for recusal and
        permits the parties to develop a record adequate to determine whether the judge's
        impartiality might reasonably be questioned. State v. McEnroe, 181 Wn.2d 375, 386,
        333 P.3d 402 (2014). But a party may seek reassignment for the first time on appeal,
        which is usually done where the trial judge "will exercise discretion on remand
        regarding the very issue that triggered the appeal and has already been exposed to
        prohibited information, expressed an opinion as to the merits, or otherwise prejudged
        the issue." Id. at 387 (footnotes omitted). The remedy of reassignment on appeal is
        available only in limited circumstances; even where a trial judge has expressed a
        strong opinion as to the matter appealed, reassignment is generally not available as an
        appellate remedy if an appellate opinion offers sufficient guidance to effectively limit
        trial court discretion on remand. Id. Erroneous rulings generally are properly grounds
        for appeal, not for recusal. Id. at 388. But where review of facts in the record shows
        the judge's impartiality might reasonably be questioned, the appellate court should
        remand the matter to another judge. See Sherman, 128 Wn.2d at 206.
                  Judge Htmt has extensive experience as a prosecutor and defense counsel
        and specific experience in juvenile justice. The record reflects both his knowledge of
        Washington law relating to sentencing generally and his knowledge of exceptional
        sentences for juveniles. But the record also reflects Judge Hunt's frustration and
        unhappiness at the Court of Appeals requiring him to address anew whether Solis-
        Diaz should be considered for an exceptional downward sentence on the basis of his
        age or the multiple offense policy. The judge's remarks at the first resentencing
        strongly suggest that, regardless of the information presented in mitigation, he is
        committed to the original standard range sentence of 1,111 months. Concern about
        whether on remand Judge Hunt could exercise discretion and consider mitigating
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        No. 93279-4                                                                       PAGE6



        evidence with an open mind is heightened by the judge's statement that the length of
        the sentence he imposed has had a deterrent effect on incidents of gang-related gun
        violence in Centralia. These facts indicate Judge Hunt's impartiality might reasonably
        be questioned due to concerns about his ability to neutrally consider possible
        mitigating evidence that Solis-Diaz may present. In sum, Judge Hunt will be asked to
        exercise discretion on remand regarding the propriety of a sentence he has twice
        imposed, and the record reflects that he not only has strong opinions on sentencing
        generally and juvenile sentencing in particular, but also suggests he has already
        reached a firm conclusion about the propriety of a mitigated sentence in this case and
        may not be amenable to considering mitigating evidence with an open mind. These
        are precisely circumstances that justify remand of the matter to another judge.
                  We reverse the Court of Appeals to the extent it declined to disqualify
        Judge Hunt from presiding over Solis-Diaz's resentencing and remand to the superior
        court to hold resentencing proceedings before a different judge.